

116 HR 2634 IH: Closing the Loophole on Interstate Firearm Sales Act
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2634IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Crow (for himself, Mr. Neguse, Mr. Perlmutter, Mr. Hastings, Ms. Shalala, Mr. Deutch, and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit a Federal firearms licensee from transferring a long gun to a person who the licensee
			 knows or has reasonable cause to believe does not reside in (or if the
			 person is a corporation or other business entity, does not maintain a
			 place of business in) the State in which the licensee’s place of business
			 is located.
	
 1.Short titleThis Act may be cited as the Closing the Loophole on Interstate Firearm Sales Act. 2.Extension to long guns of ban on licensee transfer of firearm to out-of-State personSection 922(b)(3) of title 18, United States Code, is amended by striking (A) and all that follows through (B).
		